Citation Nr: 1448795	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for coronary artery disease.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for frostbite, bilateral feet.

(The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to concurrent payment for both non-service connected disability pension and service-connected compensation will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  The rating decision also denied service connection for hypertension, frostbite, erectile dysfunction and coronary artery disease.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in September 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus, hypertension, frostbite, coronary artery disease and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2003 rating decision, the RO denied service connection for diabetes mellitus; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the January 2003 rating decision is final.

2. The evidence received since the RO's January 2003 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection diabetes mellitus, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The January 2003 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the January 2003 rating decision is new and material; and the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petition to reopen his claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

In January 2003, the RO denied service connection for diabetes mellitus.  At the time of the rating decision, the evidence of record consisted of service treatment records and treatment records from the VA in New Orleans, Louisiana, from January 2002 to November 2002.  The claim had previously been denied because there was no evidence of herbicide exposure during military service and no evidence that diabetes mellitus was caused or aggravated by active service.  

The appellant was notified of the January 2003 decision and of his procedural rights by letter in January 2003.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the January 2003 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the January 2003 rating decision includes treatment records from the VA in New Orleans, Louisiana from June 1988 to February 2005, which note a history of diabetes mellitus and a transcript from the September 2013 Board hearing where the Veteran stated that he was diagnosed with diabetes mellitus in 1970.  This evidence is new, as it was not part of the record at the time of the January 2003 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides an indication that the appellant's diabetes mellitus may have had its onset within the one-year presumptive period after discharge from military service.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection diabetes mellitus is reopened, and to this extent only, the appeal is granted.



REMAND

At the September 2013 Board hearing, the appellant stated that he was diagnosed with diabetes mellitus and hypertension in 1970 by the VA in New Orleans, Louisiana, and was treated for the conditions by the VA in New Orleans from 1970 to 2005.  Thereafter, the Veteran stated that he was treated by the VA in Alexandria, Louisiana, from approximately August 2005 to December 2005.  The electronic file has been reviewed and with the exception of one instance of treatment in August 2005, there are no other records from the VA facility in Alexandria, Louisiana.  Thus, it appears there are likely outstanding reports of tc from that facility.  The records from New Orleans also appear to be incomplete, given the date ranges provided by the Veteran in his hearing testimony.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports from the VA medical centers in New Orleans, Louisiana, and Alexandria, Louisiana.  Specifically, VA records from 1970 to 2005 should be obtained from the VA in New Orleans, Louisiana, and records from August to December 2005 should be obtained from the VA in Alexandria, Louisiana.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If any records are no longer available, this fact is to be noted in the record and communicated to the Veteran.  

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


